DETAILED ACTION
Claims 1-26 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 17, 2019 is being considered by the examiner.

Claim Objections
Claims 1 and 12 are objected to because of the following informalities: the limitation “characterized by” does not correspond to U.S. practice, and should be substituted. Appropriate correction is required.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22-26 are rejected under 35 U.S.C. 103 as being unpatentable as obvious independently over Matsui et al. (EP 0 166 015 A1), Kim et al. (U.S. Patent Application Publication 2018/0326361 A1), Jeong et al. “Synthesis of an aminated poly(vinylidene fluoride-g-4-vinyl benzyl chloride) anion exchange membrane for membrane capacitive deionization(MCDI)”, Journal of Membrane Science (2015), Vol. 495, pp. 316-321, Mallinson et al. “Examination of Amine-Functionalized Anion-Exchange Membranes for Possible Use in the All-Vanadium Redox Flow Battery”, Electrochimica Acta (2014), Vol. 140, 145-151, Hwang’183 et al. (KR 10-2013-0035183), and Hwang’980 et al. (KR 10-2011-0088980).
	With regard to the limitations of claims 22-26, Matsui discloses a fluorocarbon anion exchanger which is composed of a fluorocarbon polymer comprising a perfluorocarbon main chain and a pendant chain attached to the main chain, characterized in that the pendant chain has a terminal group represented by the formula:

    PNG
    media_image1.png
    201
    739
    media_image1.png
    Greyscale

where R1 is a lower alkyl group, an aromatic group or an alkyl group containing quaternary ammonium group(s), R2 is a lower alkyl group, an aromatic group or a hydroxy-lower alkyl group, or R1 and R2 together form a tetramethylene or pentamethylene group, R3 is a lower alkyl group, R4 is a hydrogen atom, a lower alkyl group or an alkyl group containing quaternary ammonium group(s), a is an·integer of 2 to 5, and Z is a counter ion for the quaternary ammonium ion, wherein the pendant chain has a structure represented by the formula:

    PNG
    media_image2.png
    226
    1018
    media_image2.png
    Greyscale


where X is a fluorine atom, a chlorine atom or a –CF3 group, i is an integer of 0 to 5, m is 0 or 1, n is an integer of 1 to 5 (claims 1-2).
With regard to the limitations of claims 22-26, Kim discloses an anion exchange composite membrane comprising a copolymer containing a vinylbenzyl trialkylammonium salt repeating unit, a styrene repeating unit and a divinylbenzene derived repeating unit; an olefin additive; a plasticizer; and a polyvinyl halide polymer. 


    PNG
    media_image3.png
    720
    1022
    media_image3.png
    Greyscale

With regard to the limitations of claims 22-26, Jeong discloses that PVDF was dehydrofluorinated using an alkaline treatment and modified using 4-vinyl benzyl 
capacity (IEC) and electrical resistance (E.R) of the membrane were measured using a weight method, titration, and LCR meter, respectively. The water uptake of the PVDF-g-VBC ion exchange membrane ranged from 12.5% to 56.2%, and the results were lower than that of AMX (Tokuyama) (30%). The ion exchange capacity and electrical resistance range were 0.39–1.31 meq/g and from 15.50 to 2.00 Ω cm2, respectively. The electrical resistance was observed to decrease as the ion exchange capacity increased. The lowest electrical resistance measured, 2.00 Ω cm2, is lower than that of an AMX membrane (2.40 Ω cm2). When the anion exchange membrane was applied to the membrane capacitive deionization (MCDI) process, an excellent salt removal rate of 79.4% was achieved, which was 51.6% higher than when the membrane was applied in the capacitive deionization (CDI) process, 27.8% (abstract).
With regard to the limitations of claims 22-26, Mallison discloses that the applicability of amine-functionalized anion-exchange membranes (AEMs) for use in the all-vanadium redox flow battery has been studied. A selection of radiation-grafted aminated membranes functionalized with dimethylamine, trimethylamine or diazabicyclo(2,2,2)octane were extensively tested. The success of each grafting process was confirmed by Raman and infrared spectroscopies, titrimetric and ionic 
With regard to the limitations of claims 22-26, Hwang’183 discloses the part fluoride group anion exchange membrane and a manufacturing method there of, more specifically, the vinylimidazole compound, the trifluoro (C1-C5) alkyl (meth) acrylate, the electric property of matter the copolymer containing the divinylbenzene monomer is reacted at the quaternary ammonium, and the environment-friendly anion exchange membrane in which the ion switched capability is excellent and a manufacturing method thereof (abstract). 
With regard to the limitations of claims 22-26, Hwang’980 discloses the It is about the anion exchange membrane for the redox battery and method of manufacturing the same. The anion exchange membrane includes 4-vinylbenzyl chloride (VBC), and the copolymer is and reacts cross-linked using the styrene (St) and 2-hydroxy ethyl acrylate (HEA) monomer after doing the composition with the amination. In the present invention, while mostly containing the benzene structure in which the structure dimensional stability is excellent the crosslinking reaction is included in the manufacture of the film and the durability is excellent and there is no penetration of the vanadate ion which is redox pair and the manufacturing method for this and the anion exchange 


    PNG
    media_image4.png
    597
    928
    media_image4.png
    Greyscale

With regard to the limitations of claims 22-26, it is noted the following. “When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claim in a product-by-process claim, the burden is on the applicant to present evidence from which the examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. In re Brown, 459 F. 2d 531,173 USPQ 685 (CCPA 1972); In re Fessman, 489 F. 2d 742, 180 USPQ 324 (CCPA 1974). This burden is NOT discharged solely because the product was derived from a process not known to the prior art. In re Fessman, 489 F. 2d 742, 180 USPQ 324 (CCPA 1974).  
the product itself and not on the method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985) and MPEP § 2113. 
It is well settled that the Applicants have to use the closest prior art to run a consecutive “back-to-back” test to show unexpected results, if any. “Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other”. In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984).   
	         Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.”). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). See MPEP 716.01(c).
Allowable Subject Matter
Claims 1-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The present claims 1-21 are allowable over the closest references: Matsui et al. (EP 0 166 015 A1), Kim et al. (U.S. Patent Application Publication 2018/0326361 A1), Jeong et al. “Synthesis of an aminated poly(vinylidene fluoride-g-4-vinyl benzyl chloride) anion exchange membrane for membrane capacitive deionization(MCDI)”, Journal of Membrane Science (2015), Vol. 495, pp. 316-321, Mallinson et al. “Examination of Amine-Functionalized Anion-Exchange Membranes for Possible Use in the All-Vanadium Redox Flow Battery”, Electrochimica Acta (2014), Vol. 140, 145-151, Hwang’183 et al. (KR 10-2013-0035183), and Hwang’980 et al. (KR 10-2011-0088980). 
The disclosure of Matsui et al., Kim et al., Jeong et al., Mallinson et al., Hwang’183 et al., and Hwang’980 et al.’s references resided in § 4 is incorporated herein by reference.   
However the above mentioned references of Matsui et al., Kim et al., Jeong et al., Mallinson et al., Hwang’183 et al., and Hwang’980 et al. do not disclose or fairly suggest the claimed method of preparing an anion-exchange membrane characterized by substituting sulfonic acid groups in a perfluorinated sulfonic acid electrolyte 
a)  chlorinating sulfonic acid groups in a perfluorinated sulfonic acid electrolyte membrane;
b)  nitrating the chlorinated electrolyte membrane; 
c)  aminating the nitrated electrolyte membrane; and
d)  activating the anion-conductive functional groups by treating the aminated electrolyte membrane under alkaline conditions, as per instant claim 1.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764